UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7504


CHARLES R. TURNER,

                      Plaintiff – Appellant,

          v.

GENE   JOHNSON,  Director   of  Prisons;   KIMBERLY  RUNION,
Director of V.C.B.R.; THE C.R.C. COMMITTEE, Names Unknown,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-01086-CMH-TCB)


Submitted:   February 16, 2012            Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles R. Turner appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                              We

have     reviewed     the    record       and   find     no    reversible         error.

Accordingly,      although     we     grant     leave    to      proceed     in   forma

pauperis,    we     affirm   for    the    reasons      stated    by   the    district

court.     Turner v. Johnson, No. 1:11-cv-01086-CMH-TCB (E.D. Va.

Oct. 21, 2011).        See Huftile v. Miccio-Fonseca, 410 F.3d 1136,

1139-40 (9th Cir. 2005) (holding Heck v. Humphrey, 512 U.S. 477

(1994),     applies    to    civilly       committed     sex     offenders).         We

dispense     with     oral   argument       because      the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           2